                                                                             USDC SDNY
                                                                             DOCUMENT
 Wiley                                                                       ELECTRONICALLY FILED
  Re:rg                                                                      DOC #:
                                                                             DATE FILED: 1/2/2020

January 2, 2020                                                   MEMORANDUM ENDORSED
Hon. Gregory H. Woods
United States District Court
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

        Re:    S. TA. Parking Corp. v. General Star Indemnity Co., No.1: 19-cv-04250-GHW

Dear Judge Woods:

Pursuant to Rule I.E. of your Honor's Individual Rules of Practice in Civil Cases, I write on
behalf of defendant General Star Indemnity Co. ("General Star") to request a brief adjournment
of the Initial Pretrial Conference currently scheduled for January 23, 2020 at 3:00 pm (Dkt. No.
33). This is the first request for such an adjournment. General Star seeks the adjournment
because I have previously scheduled travel to California spanning the afternoon of January 22
through January 27 for a family function. Counsel for the parties have conferred, and plaintiff
S.T.A. Parking Corp. consents to the requested adjournment.

Counsel for both parties are available for a rescheduled Initial Pretrial Conference January 29
through January 31, 2020, as well as during the weeks of February 3 rd and February 10th. The
requested adjournment does not affect any other currently scheduled dates, as no case
management plan has yet been entered.

Thank you for your consideration.

Respectfully submitted,

  ~P,5~
Gary P. Seligman (admitted pro hac vice)

Cc:    All counsel of record via ECF


Application granted. The initial pretrial conference is adjourned to January 29, 2020 at 2:30 p.m. The joint letter
and proposed case management plan referenced in the Court's December 23, 2019 order, Dkt. No. 33, is due no
later than January 22, 2020.
SO ORDERED.
Dated: January 2, 2020
New York, New York                                               _____________________________________
                                                                       GREGORY H. WOODS
                                                                      United States District Judge

1776 K Street NW   I   Washington, DC 20006   I   202.719.7000                           wileyrein.com
